Citation Nr: 1745818	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1978 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a December 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran had a right knee injury in service.

2.  Osteoarthritis of the right knee is attributable to service.


CONCLUSION OF LAW

Osteoarthritis of the right knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, who conducted the Veteran's December 2016 hearing, explained the concept of a claim for service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease for VA compensation purposes.

Statements and testimony by the Veteran indicate that he asserts that his right knee disability was caused by a motorcycle accident in service.  Service treatment records reflect that the Veteran was involved in motorcycle accident in October 1981; injuries included right hemarthrosis, a right anterior tibia abrasion, and right lateral malleolar edema.  X-rays were negative.  The treatment record indicated that the Veteran had "a direct blow to [his right] leg."  

The Veteran was treated for his right knee from November 1981 through September 1982; diagnostic impressions included probable ACL tear and ACL injury with possible torn meniscus.  The September 1982 treatment note indicated that the Veteran was possibly developing post-traumatic arthritis of the right knee.  A right knee scar was noted at a May 1991 examination, and at his May 2000 separation, examination was normal except for bilateral knee pain and patellofemoral syndrome.  

The Board finds that the evidence of record demonstrates that service connection is warranted for osteoarthritis of the right knee.  

The Board acknowledges that the March 2012 VA examiner noted that the Veteran had patellofemoral arthrosis of the right knee, and that x-rays showed arthritis of the right knee, and that the May 2012 VA opinion found that the Veteran's in-service motor vehicle accident with ACL sprain and tibia contusion were unrelated to the Veteran's patellofemoral arthrosis because there were no complaints of a right knee injury or pain during service.  The Board also acknowledges that the April 2016 VA medical opinion indicates that the Veteran's current osteoarthritis of the right knee was not likely related to the Veteran's 1981 injury in service; the VA examiner found that the Veteran's ACL and meniscus injury in service, with possible post-traumatic arthritis as noted in 1982, was unrelated to the Veteran's current osteoarthritis because there was no evidence of arthritis upon examination in 2012 and the Veteran's suprapatellar effusion did not necessarily correlate with arthritis.  The VA examiner found that the Veteran's osteoarthritis was consistent with the Veteran's age.  

However, the Board notes that, in both instances, the rationale of the VA examiner is insufficient.  The May 2012 VA examiner relied on the years between the Veteran's service and his diagnosis in finding that the Veteran's osteoarthritis of the right knee was unrelated to service, and, in stating that there was no evidence of knee pain in service, apparently failed to adequately review the Veteran's service treatment records.  Likewise, the April 2016 VA examiner, in finding that the Veteran's current osteoarthritis of the right knee was unrelated to the Veteran's in-service motor vehicle accident did not provide an adequate rationale for the finding that the Veteran's osteoarthritis of the right knee was consistent with the Veteran's age and dismissing the diagnosis by x-ray of arthritis in 2012, particularly in light of the September 1982 assessment of possible post-traumatic arthritis related to the 1981 motorcycle accident; the April 2016 VA examiner also failed to address the diagnosis of patellofemoral syndrome and pain at separation from service in 2000.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the contrary,  the records from Greenville Health System and Self Medical Group concluded that the Veteran's osteoarthritis of the right knee was consistent with the Veteran's motor vehicle accident in service, and probable damage from subsequent years of strenuous use.  The Veteran's provider specifically noted that the Veteran had degenerative changes of the patellofemoral compartment on -x-ray; the Veteran was also noted as having progressive and chronic right knee arthrosis.  According to these records, the Veteran's current right knee pain was secondary to an acute inflammation of existing osteoarthritis, likely due to the motor vehicle accident in service.  Although service treatment records do not show treatment for his right knee between 1982 and separation, the Veteran was shown to have bilateral patellofemoral syndrome and pain of the knees at separation.   

In short, the Board finds the February 2016 records from Self Medical Group and Greenville Health System to be of greater probative value than the May 2012 and April 2016 VA medical opinions.  As previously noted, the February 2016 providers found that the Veteran's osteoarthritis of the right knee was at least as likely as not the result of the Veteran's in-service motorcycle accident.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the Board finds that entitlement to service connection for osteoarthritis of the right knee is warranted.  38 C.F.R. § 3.303 (2016).


ORDER

Service connection for osteoarthritis of the right knee is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


